Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our report on the financial statements of RFS Pharma, LLC for theyears ended December31, 2013 and 2012. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Barley, McNamara, Wild Barley, McNamara & Wild, CPA 1300 North Westshore Boulevard, Suite 205 Tampa, Florida 33607 August 14, 2015
